Title: To George Washington from Benjamin Hawkins, 25 April 1791
From: Hawkins, Benjamin
To: Washington, George



Sir
Petersburg [Va.] 5th of April 1791

I came here from North Carolina the 31st of March under the expectation of the pleasure of meeting you. It being necessary that I should attend to some business interesting to an Orphan of a friend and it being probable that the season is too far advanced for your journey I shall this day return.

I found on my arrival in North Carolina the people pretty generally disposed to think favourably of the federal government although considerable pains had been taken to misrepresent them. Some of the Antifederal gentlemen are as violent or more so than ever. Mr Willie Jones reveres very much the character of General Washington but he will not invite the President of the United States to dine with him.
I saw two gentlemen from Georgia who informed me that there was an acquiescence in that State with the measures of government, That the Yazou company have it in contemplation to obtain the assent of the Indians to the terms of their purchase from Georgia and then to apply to the government for their assent. Under an Idea that this is practicable and being informed that the Creeks are not satisfied with their treaty they have ceased to misrepresent public measures. I have been twice applied to for my Opinion on this plan and in conversation with Mr Willis one of the company the member of the house of Representatives in the Room of Genl Matthews I observed that I was well assured that the assent of the Indians can be not be fairly and freely obtained and without it a war would be the inevitable consequance.
The Creeks have a very high Idea of our strength those of them who traveled through the Country have induced the nations to believe that it is indespensably necessary for them to be at peace with us. I have the honor to be with perfect respect sir your most obedient Sert

Benjamin Hawkins

